                           David W. Wessel, Esq. Bar # 115222
                       1   service@efronlawfirm.com
                           LAW OFFICES OF BORIS E. EFRON
                       2   130 Portola Road
                           Portola Valley, CA 94028-7825
                       3   Telephone: (650) 851-8880
                       4   Facsimile: (650) 851-3001

                       5   Attorneys for Creditors
                           MARINA GELMAN and MIKHAIL GELMAN
                       6
                       7
                                                      UNITED STATES BANKRUPTCY COURT
                       8
                       9                              NORTHERN DISTRICT OF CALIFORNIA

                     10                                      SAN FRANCISCO DIVISION
                     11
                     12    In re:                                          Case No. 19-30088 (DM)
                     13                                                    Chapter 11
                           PG&E CORPORATION,
                     14
                                          -and-                            (Lead Case - Jointly Administered)
                     15
                           PACIFIC GAS AND ELECTRIC COMPANY,               NOTICE OF HEARING ON MOTION FOR
                     16                                                    RELIEF FROM THE AUTOMATIC STAY
                     17                                                    AND ABSTENTION PURSUANT TO 28
                                                  Debtors.                 U.S.C. 1334(c)(1); OBJECTION TO THE
                     18                                                    BANKRUPTCY COURT ADJUDICATING
                                                                           MOVANTS’ PERSONAL INJURY
                     19                                                    CLAIMS
                            Affects PG&E Corporation
                     20    ☒ Affects Pacific Gas and Electric Company
                            Affects both Debtors                          Date: April 24, 2019
                     21                                                    Time: 9:30 a.m.
                           * All papers shall be filed in the Lead Case,   Ctrm: Hon. Dennis Montali
                     22    No. 19-3008 (DM).                                     450 Golden Gate Avenue
                                                                                 16th Floor, Courtroom 17
                     23
                                                                                 San Francisco, CA 94102
                     24
                     25             TO THE DEBTORS AND OTHER INTERESTED PARTIES:
                     26             PLEASE TAKE NOTICE that on April 24, 2019, at 9:30 a.m., before the Honorable Dennis
                     27    Montali, United States Bankruptcy Judge, in Courtroom 17 of the United States Bankruptcy Court,
                     28
       Law Offices
            of
      Boris E. Efron
   130 Portola Road
Portola Valley, CA 94028
                 Case: 19-30088
     (650) 851-8880
                                                                       1
                                        Doc# 1202 Filed: 04/03/19 Entered:     04/03/19 13:08:26 Page 1         of
                                        NOTICE OF HEARING ON MOTION
                                                                6   FOR  RELIEF FROM THE AUTOMATIC STAY
                       1   450 Golden Gate Avenue, 16th Floor, San Francisco, California, Marina Gelman and Mikhail
                       2   Gelman, through their undersigned attorney, will move the Court for its Order:
                       3          1.      Terminating, annulling, modifying, or conditioning the automatic stay of 11 U.S.C.
                       4   §362(a) to allow the Gelmans to prosecute to judgment their lawsuit for personal injury against the
                       5   Pacific Gas and Electric Company (“PG&E”), the City and County of San Francisco (“San
                       6   Francisco”), and Blue Plantain, LLC, pending in the San Francisco County Superior Court, Case
                       7   No. CGC-17-556763 (“the Lawsuit”);
                       8          2.      Abstaining pursuant to 28 U.S.C. § 1334(c)(1);
                       9          3.      Providing that the 14-day stay prescribed by Federal Bankruptcy Rule 4001(a)(3)
                     10    shall not apply to the Court’s order issued pursuant to this motion; and
                     11           4.      For such other and further relief as this Court deems just and proper pursuant to this
                     12    motion.
                     13           Creditors object to the Bankruptcy Court being the forum for the trial of their personal injury
                     14    claims pursuant to 28 U.S.C. §157.
                     15                   This motion is brought pursuant to 11 U.S.C. §362(d)(1) for cause. This motion is
                     16    based upon this Notice, the Points and Authorities, the Request for Judicial Notice, and the
                     17    Declaration of David W. Wessel filed in support of this motion concurrently with this notice, upon
                     18    all other pleadings and papers on file herein, and upon such oral and documentary evidence as may
                     19    be presented by the Gelmans at the hearing on this motion.
                     20           Pursuant to Local Rule 4001-1(a) respondent(s) opposing the motion shall appear personally
                     21    or by counsel at the preliminary hearing. Respondent(s) will not be required to, but may, file
                     22    responsive pleadings, points and authorities, and declarations for any preliminary hearing.
                     23              IN THE EVENT THAT NEITHER THE DEBTOR NOR ITS COUNSEL, NOR ANY
                     24    OTHER INTERESTED PARTY APPEARS AT THE HEARING ON THIS MOTION, THE
                     25    COURT MAY GRANT RELIEF FROM THE AUTOMATIC STAY PERMITTING CREDITORS
                     26    TO CONTINUE PROSECUTING THE LAWSUIT WITHOUT FURTHER HEARING.
                     27    ///
                     28    ///
       Law Offices
            of
      Boris E. Efron
   130 Portola Road
Portola Valley, CA 94028
                 Case: 19-30088
     (650) 851-8880
                                                                      2
                                       Doc# 1202 Filed: 04/03/19 Entered:     04/03/19 13:08:26 Page 2               of
                                       NOTICE OF HEARING ON MOTION
                                                               6   FOR  RELIEF FROM THE AUTOMATIC STAY
                       1          Attached as Exhibit 1 to this Notice is the Gelmans' proposed form of the Order.
                       2
                       3   Dated: April 3, 2019                             LAW OFFICES OF BORIS E. EFRON
                       4
                       5                                                    /s/ David W. Wessel
                                                                           (SBN: 115222)
                       6
                       7
                       8
                       9
                     10
                     11
                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
       Law Offices
            of
      Boris E. Efron
   130 Portola Road
Portola Valley, CA 94028
                 Case: 19-30088
     (650) 851-8880
                                                                     3
                                      Doc# 1202 Filed: 04/03/19 Entered:     04/03/19 13:08:26 Page 3                of
                                      NOTICE OF HEARING ON MOTION
                                                              6   FOR  RELIEF FROM THE AUTOMATIC STAY
                       1
                       2
                       3
                       4
                       5
                       6
                       7
                       8
                       9
                     10
                     11
                     12                                         EXHIBIT 1
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
       Law Offices
            of
      Boris E. Efron
   130 Portola Road                                                      4
Portola Valley, CA 94028
                 Case:
     (650) 851-8880             ORDER FOR
                           19-30088       RELIEF
                                       Doc#  1202FROMFiled:
                                                      THE AUTOMATIC
                                                            04/03/19 STAY AND ABSTENTION
                                                                       Entered: 04/03/19PURSUANT
                                                                                         13:08:26TO Page
                                                                                                    28 USC 1334(c)(1)
                                                                                                           4 of
                                                                  6
                           David W. Wessel, Esq. Bar # 115222
                       1   service@efronlawfirm.com
                           LAW OFFICES OF BORIS E. EFRON
                       2   130 Portola Road
                           Portola Valley, CA 94028-7825
                       3   Telephone: (650) 851-8880
                       4   Facsimile: (650) 851-3001

                       5   Attorneys for Creditors
                           MARINA GELMAN and MIKHAIL GELMAN
                       6
                       7
                                                       UNITED STATES BANKRUPTCY COURT
                       8
                       9                               NORTHERN DISTRICT OF CALIFORNIA

                     10                                      SAN FRANCISCO DIVISION
                     11
                     12    In re:                                           Case No. 19-30088 (DM)
                     13                                                     Chapter 11
                           PG&E CORPORATION,
                     14
                                          -and-                             (Lead Case - Jointly Administered)
                     15
                           PACIFIC GAS AND ELECTRIC COMPANY,                ORDER FOR RELIEF FROM THE
                     16                                                     AUTOMATIC STAY AND ABSTENTION
                     17                                                     PURSUANT TO 28 U.S.C. 1334(c)(1)
                                                  Debtors.
                     18
                     19                                                     Date: April 24, 2019
                            Affects PG&E Corporation                       Time: 9:30 a.m.
                     20    ☒ Affects Pacific Gas and Electric Company
                            Affects both Debtors                           Ctrm: Hon. Dennis Montali
                                                                                  450 Golden Gate Avenue
                     21
                           * All papers shall be filed in the Lead Case,          16th Floor, Courtroom 17
                     22    No. 19-3008 (DM).                                      San Francisco, CA 94102

                     23
                     24             The motion of Marina Gelman and Mikhail Gelman ("the Gelmans") for relief from the
                     25    automatic stay and abstention (the "Motion") came on for hearing before the Hon. Dennis Montali,
                     26    United States Bankruptcy Court Judge, on April 24, 2019. The Court having considered all papers
                     27    filed in support of the Motion and the __________________ opposition, and upon due consideration,
                     28    and good cause appearing,
       Law Offices
            of
      Boris E. Efron
   130 Portola Road                                                      5
Portola Valley, CA 94028
                 Case:
     (650) 851-8880             ORDER FOR
                           19-30088       RELIEF
                                       Doc#  1202FROMFiled:
                                                      THE AUTOMATIC
                                                            04/03/19 STAY AND ABSTENTION
                                                                       Entered: 04/03/19PURSUANT
                                                                                         13:08:26TO Page
                                                                                                    28 USC 1334(c)(1)
                                                                                                           5 of
                                                                     6
                       1          IT IS ORDERED that the automatic stay is terminated as to the Gelmans who may take any
                       2   acts, or institute and/or complete any proceedings necessary to prosecute to judgment their lawsuit
                       3   for personal injury against Pacific Gas and Electric Company pending in the San Francisco County
                       4   Superior Court, Case No. CGC-17-556763 (“the Lawsuit”). The Court will abstain pursuant to 28
                       5   U.S.C. § 1334(c)(1) from hearing the Lawsuit.
                       6          IT IS FURTHER ORDERED that the14-day stay provided by Federal Bankruptcy Rule of
                       7   Procedure 4001(a) (3) shall not apply to this Order.
                       8                                         **END OF ORDER**
                       9
                     10
                     11
                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
       Law Offices
            of
      Boris E. Efron
   130 Portola Road                                                      6
Portola Valley, CA 94028
                 Case:
     (650) 851-8880             ORDER FOR
                           19-30088       RELIEF
                                       Doc#  1202FROMFiled:
                                                      THE AUTOMATIC
                                                            04/03/19 STAY AND ABSTENTION
                                                                       Entered: 04/03/19PURSUANT
                                                                                         13:08:26TO Page
                                                                                                    28 USC 1334(c)(1)
                                                                                                           6 of
                                                                    6
